IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 38294

STATE OF IDAHO,                                   )     2012 Opinion No. 50
                                                  )
       Plaintiff-Respondent,                      )     Filed: September 28, 2012
                                                  )
v.                                                )     Stephen W. Kenyon, Clerk
                                                  )
RODERICK RAINGER MANGUM,                          )
                                                  )
       Defendant-Appellant.                       )
                                                  )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Richard D. Greenwood, District Judge.

       Judgment of conviction for forgery of a financial transaction card, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Eric D. Fredericksen, Deputy
       Appellate Public Defender, Boise, for appellant. Eric D. Fredericksen argued.

       Hon. Lawrence G. Wasden, Attorney General; Mark W. Olson, Deputy Attorney
       General, Boise, for respondent. Mark W. Olson argued.
                 ________________________________________________
SCHWARTZMAN, Judge Pro Tem
       Roderick Rainger Mangum appeals from his judgment of conviction entered upon his
conditional guilty plea to forgery of a financial transaction card. For the reasons set forth below,
we affirm.
                                                 I.
                                  FACTS AND PROCEDURE
       In late 2008, investigators with the Idaho State Lottery Commission suspected Mangum
of fraudulently purchasing lottery tickets with stolen credit cards.         In the course of an
investigation, they learned Mangum had an outstanding warrant for his arrest in California. The
United States Marshals Service became involved due to the California warrant, and on
November 10, 2008, the Lottery Commission’s Deputy Director of the Enforcement Division,
Amber French, and several deputies with the Marshals Service went to a Boise apartment
address where it was believed Mangum was residing. In a common area of the apartment



                                                 1
complex, Chief Deputy U.S. Marshal Kevin Platts (Deputy Platts) made initial contact with a
man believed to be Mangum, while French and her investigator proceeded to Mangum’s
apartment. Upon approaching Mangum, Deputy Platts identified himself as a U.S. Marshal and
utilizing a technique to entice suspects into admitting their true identity and make them less
likely to resist arrest, asked Mangum if his name was “Derrick.”        Mangum denied being
“Derrick” and stated his name was “Rod Mangum.”             Deputy Platts asked Mangum for
identification, to which Mangum replied, in some formulation, “Let’s go back to my apartment
and get my license. It’s in my wallet.” Mangum led the officers back to his apartment,
continuing to deny he was the person Deputy Platts was looking for. When they reached
Mangum’s apartment, they found French and her investigator at the door, which was open, and a
cable television employee inside the residence.      Mangum’s wallet was retrieved and his
identification produced. 1 After confirming Mangum’s identity, Deputy Platts arrested Mangum
on the California warrant. While inside the residence, officers observed numerous receipts, gift
cards and bank information lying on the kitchen table and, based on this evidence, obtained a
warrant to search the remainder of the apartment. In executing the warrant, officers discovered
approximately seventy-five stolen credit card numbers and other incriminating evidence.
       Mangum was transported to California while Idaho authorities continued to investigate
his Idaho crimes. On January 12, 2009, while Mangum was being held in the Orange County jail
awaiting trial on his California charges, the State of Idaho charged him by criminal complaint
with two counts of grand theft by unauthorized control, Idaho Code §§ 18-2403(3),
18-2407(1)(b). The district court issued an arrest warrant, which the Ada County Prosecutor’s
Office faxed to the Orange County Sheriff’s Office on June 7, 2009. While still housed in the
Orange County jail, Mangum became aware of the pending Idaho charges and arrest warrant.
Commencing on June 8, he began sending letters to the Ada County Prosecutor’s Office, the Ada
County district court and Orange County jail staff, giving them notice of his whereabouts and




1
       There was disparate testimony from Deputy Platts and Mangum as to who entered the
apartment first and who retrieved the wallet.


                                               2
requesting transport to Idaho and final disposition of his Idaho charges pursuant to the Interstate
Agreement on Detainers (IAD), codified in Idaho as Idaho Code §§ 19-5001 et seq. 2
       Mangum pled guilty to three felonies in California and was sentenced on June 30, 2009.
On July 22, he was transferred from jail to a California State prison to serve his sentence. On
October 19, he was transferred to another California State correctional facility. While in prison,
Mangum continued to send letters to the Ada County Prosecutor’s Office and district court, as
well as inmate communications to California correctional officials, requesting transport to Idaho.
In August 2009, California prison officials informed Mangum his request to invoke the IAD was
premature because Idaho had not yet placed a detainer on him, a requirement under the statute.
On October 19, the Ada County district court conducted a status hearing on the matter, during
which an Ada County deputy prosecutor indicated he had been in contact with the California
Department of Corrections regarding Mangum’s requests to be transported to Idaho and
anticipated receiving the requisite forms from California to complete the IAD process within the
next few weeks. On October 23, California corrections officials generated a “detainer summary”
acknowledging receipt of an Idaho detainer. As a result, Mangum was placed in administrative
segregation.
       On December 16, 2009, the California Department of Corrections prepared and executed
the relevant IAD forms and forwarded them, along with Mangum’s request, to the Ada County
Prosecutor’s Office and district court, who received them on December 28. Mangum was
transported to Idaho, and he was arraigned on February 5, 2010.            A preliminary hearing
scheduled for February 19 was postponed due to the need to appoint new counsel for Mangum.
On March 4, the State filed an amended complaint, charging Mangum with one count of forgery
of a financial transaction card, I.C. § 18-3123; three counts of criminal possession of a financial
card, I.C. §§ 18-3125(3), 18-204; and one count of misappropriation of personal identifying
information, I.C. §§ 18-3126, 18-3128, 18-204. A jury trial was scheduled for May 12, 2010.



2
        As we discuss below, one of the requirements to trigger the provision in the IAD that an
inmate must be brought to trial in the receiving State within 180 days, is that the inmate “caused
to be delivered to the prosecuting officer and the appropriate court of the prosecuting officer’s
jurisdiction written notice of the place of his imprisonment and his request for a final disposition
to be made of the indictment, information or complaint . . . .” Idaho Code § 19-5001(c)(1).
Hereinafter, for the sake of clarity, we refer to an inmate’s written notice of the place of his
imprisonment and request for final disposition as a “request” pursuant to the IAD.

                                                 3
       During a March 16, 2010, hearing Mangum indicated his intention to file a motion to
dismiss based on a violation of the IAD requirement that he be tried within 180 days of filing the
requisite request and a motion to suppress evidence found during the search of his apartment.
The district court rescheduled the jury trial for August to accommodate these motions. On
April 27, Mangum filed a motion to dismiss the criminal information, arguing the State violated
the IAD by failing to bring him to trial within 180 days of his request under the statute. Mangum
also filed a motion to suppress evidence law enforcement officers found in his apartment
following execution of the search warrant, contending there was no lawful basis for the officers’
initial entry, during which they observed evidence that later formed the basis of the search
warrant. Prior to the district court’s rulings on his motions, Mangum entered a conditional guilty
plea to one count of forgery of a financial transaction card, preserving his right to appeal if the
district court denied either motion. Following a hearing on each motion, the district court denied
both motions.    The district court entered a judgment of conviction and imposed a unified
sentence of fourteen years, with five years determinate. Mangum now appeals the denials of his
motion to dismiss and motion to suppress.
                                                II.
                                            ANALYSIS
A.     Motion to Dismiss
       Mangum claims the district court erred in denying his motion to dismiss based on the
State’s alleged failure to comply with the 180-day trial provision pursuant to the IAD. This
Court exercises free review over the application and construction of statutes. State v. Reyes, 139
Idaho 502, 505, 80 P.3d 1103, 1106 (Ct. App. 2003). Where the language of a statute is plain
and unambiguous, this Court must give effect to the statute as written, without engaging in
statutory construction. State v. Burnight, 132 Idaho 654, 659, 978 P.2d 214, 219 (1999); State v.
Escobar, 134 Idaho 387, 389, 3 P.3d 65, 67 (Ct. App. 2000). The language of the statute is to be
given its plain, obvious, and rational meaning. Burnight, 132 Idaho at 659, 978 P.2d at 219. If
the language is clear and unambiguous, there is no occasion for the court to resort to legislative
history or rules of statutory interpretation. Escobar, 134 Idaho at 389, 3 P.3d at 67. When this
Court must engage in statutory construction because an ambiguity exists, it has the duty to
ascertain the legislative intent and give effect to that intent. State v. Beard, 135 Idaho 641, 646,
22 P.3d 116, 121 (Ct. App. 2001). To ascertain such intent, not only must the literal words of the


                                                 4
statute be examined, but also the context of those words, the public policy behind the statute, and
its legislative history. Id. Although a State must adopt the IAD by statute to be a party to the
agreement, the United States Supreme Court has held the agreement’s interpretation presents a
question of federal law. State v. Breen, 126 Idaho 305, 307 n.2, 882 P.2d 472, 474 n.2 (Ct. App.
1994) (citing Cuyler v. Adams, 449 U.S. 433, 442 (1981)).           Therefore, we give particular
attention to federal court decisions interpreting the IAD. Id.
       The IAD, codified in Idaho as Idaho Code §§ 19-5001 et seq., is an interstate compact
authorized by Congress to provide a cooperative agreement between party States on detainers.
I.C. § 19-5001(a); Breen, 126 Idaho at 306, 882 P.2d at 473. It establishes procedures for the
transfer of a prisoner incarcerated in one State to temporary custody in a second State for
disposition of charges pending there and allows a prisoner to compel adjudication of those
pending criminal charges. I.C. § 19-5001(c)(1); Breen, 126 Idaho at 306, 882 P.2d at 473. Its
purpose is to address concerns that untried charges pending in other jurisdictions and difficulties
in securing a speedy trial “produce uncertainties which obstruct programs of prisoner treatment
and rehabilitation.” I.C. § 19-5001(a). The IAD procedures apply only to prisoners who have
been convicted and sentenced, and are currently serving time in a penal or correctional institution
of a party State. I.C. § 19-5001(c)(1); Breen, 126 Idaho at 307, 882 P.2d at 474.
       For a defendant to invoke the speedy trial provision of the IAD, three events must occur:
(1) the receiving State must place a detainer on a prisoner in the sending State, I.C.
§ 19-5001(c)(1); (2) the prisoner must deliver to the warden or custodial official holding custody
over the prisoner a written notice and request for final disposition, I.C. § 19-5001(c)(2); 3 and
(3) the warden or custodial official must promptly forward the prisoner’s request and a certificate
containing the “term of commitment under which the prisoner is being held, the time already
served, the time remaining to be served on the sentence, the amount of good time earned, the
time of parole eligibility of the prisoner, and any decisions of the state parole agency relating to
the prisoner” to the appropriate prosecutor and district court in the receiving State, I.C.
§ 19-5001(c)(1), (2). Failure to bring a prisoner to trial within the applicable statutory time
period requires a dismissal, with prejudice, of all charges. I.C. § 19-5001(c)(4), (d)(5).


3
       Subsection (c)(3) places a corresponding duty on the warden or custodial official to
promptly inform the prisoner of the source and contents of the detainer and the prisoner’s right to
make a request for final disposition of the untried charge.

                                                 5
       In denying Mangum’s motion to dismiss pursuant to the IAD, the district court concluded
a formal detainer from Idaho was not lodged in California until December 16, 2009, and the
180-day time limit was not triggered until the requisite paperwork, including the certificate
required by the statute, was received by the Ada County Prosecutor’s Office and district court on
December 28, 2009, from the California corrections facility where Mangum was being held. The
district court concluded that because the trial was initially scheduled to commence on May 12,
2010, until it was postponed due to Mangum’s pretrial motions, the State had complied with the
IAD’s 180-day timeline.
       On appeal, Mangum contends the district court erred in concluding his IAD rights were
not formally invoked until Idaho received the requisite documents via California officials in late
December 2009. He argues that both the prosecutor and the district court had actual notice of his
request for disposition under the IAD as early as August 28, 2009, but not later than October 19,
2009, by way of his letters, and that these letters amounted to “substantial compliance” with the
IAD requirements. This issue requires us to address a question of first impression in Idaho: the
degree to which a prisoner must comply with the procedural requirements of the IAD in order to
receive the protections of the statute. More specifically, we must determine the validity of
Mangum’s assertion that actual notice of his IAD request, including his imprisonment status,
location and request for disposition, was sufficient even where the formal procedural
requirements of the statute were not yet met.
       Here, there is no dispute that between June and October 2009, the Ada County
Prosecutor’s Office and district court received several letters from Mangum wherein he asserted
his speedy trial right under the IAD and included information regarding his place of
imprisonment and sentence. However, none of these letters were accompanied by a certificate of
inmate status as required by the statute, nor was the request forwarded to Idaho officials through
California correctional officials as is also required by the statute. If these requirements are
mandatory under the IAD, Mangum’s personal letters were ineffective to trigger the running of
the IAD’s speedy trial time limit.
       Having examined federal and state case law construing the requirements of the IAD, as
well as the policy rationales underlying those requirements, we are convinced that an inmate who
wishes to invoke the statute’s dismissal provision must, at the very least, ensure the receiving
State has been given all the information expressly listed in the statute, including a certificate of


                                                 6
inmate status issued and forwarded by correctional officials of the sending State. 4 Looking first
at the language of the IAD, we note the relevant provision sets forth in absolute terms the
requirement that the receiving State be provided the certificate of inmate status and the
information therein.    Section 19-5001(c)(1) commands the prisoner’s request “shall be
accompanied by a certificate” of inmate status. (Emphasis added.) In addition, the statute states:
       The written notice and request for final disposition referred to in paragraph (1) of
       this subsection shall be given or sent by the prisoner to the warden, commissioner
       of corrections or other official having custody of him, who shall promptly
       forward it together with the certificate to the appropriate prosecuting official and
       court by registered or certified mail, return receipt requested.

I.C. § 19-5001(2) (emphasis added).        The United States Supreme Court has specifically
recognized that as used in the IAD, the word “shall” is “the language of command.” Alabama v.
Bozeman, 533 U.S. 146, 153 (2001).
       A strict compliance interpretation is also consistent with the United States Supreme
Court’s holding in Fex v. Michigan, 507 U.S. 43 (1993). Although Fex did not address what
information a prisoner must supply a receiving State in order to initiate the 180-day period, the
Court’s analysis is instructive in addressing the question. Fex, a prisoner in Indiana, was brought
to trial in Michigan 196 days after he gave a request for final disposition to the Indiana prison
officials and 177 days after the request for final disposition was received by the Michigan
prosecuting attorney and court. Fex moved for a dismissal of the charges pursuant to the IAD on
the basis his trial did not begin until after the 180-day time limit set forth in the statute had
passed. The Supreme Court indicated the outcome of the case turned on the meaning of the
phrase in the statute, “‘within one hundred and eighty days after he shall have caused to be
delivered,’” specifically, whether the phrase refers to the mere sending of the request by the
prisoner to custodial authorities or whether it required actual receipt of the request by the
receiving State. Id. at 47 (emphasis added).
       In determining that the time limit was not triggered until the documents were actually
delivered to the receiving State, the Fex Court strictly construed the delivery requirement of the


4
        As we discuss below, some jurisdictions have found an exception to this requirement of
strict compliance where intentional State interference impedes the prisoner’s ability to comply
with the statute. However, such circumstances were not present here, and therefore, we need not
address the applicability of this exception in Idaho.

                                                7
statute and noted that “no one can have ‘caused something to be delivered’ unless delivery in fact
occurs.” Id. In coming to this conclusion, the Court weighed the implications of construing the
phrase more liberally and declined to depart from a strict application of the language, reasoning
that the possibility prosecution will be precluded before the prosecutor even knows a speedy trial
has been requested is “significantly worse” than that the prisoner’s attempted invocation of the
IAD will fail through no fault of his own. Id. at 49-51. In so doing, the Supreme Court rejected
the inmate’s policy argument:
       “Fairness requires the burden of compliance with the requirements of the IAD to
       be placed entirely on the law enforcement officials involved, since the prisoner
       has little ability to enforce compliance,” . . . and that any other approach would
       “frustrate the higher purpose” of the IAD, leaving “neither a legal nor a practical
       limit on the length of time prison authorities could delay forwarding a [request].”

Id. at 52 (internal citations omitted). The Supreme Court responded:
       These arguments, however, assume the availability of a reading that would give
       effect to a request that is never delivered at all. . . . As we have observed, the
       textual requirement “shall have caused to be delivered” is simply not susceptible
       of such a reading. Petitioner’s “fairness” and “higher purpose” arguments are, in
       other words, more appropriately addressed to the legislatures of the contracting
       States, which adopted the IAD’s text.

Id.
       There has long existed a split between jurisdictions as to whether substantial compliance
with the procedural requirements of the IAD is sufficient to trigger the 180-day speedy trial
period; however, the majority of jurisdictions addressing the issue since Fex have concluded that
prisoners attempting to invoke the provisions of the IAD must strictly comply with the
provisions set forth by the statute. See United States v. Paredes-Batista, 140 F.3d 367, 374 (2d
Cir. 1998) (following Fex and explaining “[t]he Supreme Court has stated unequivocally that the
IAD is to be read literally”); United States v. Collins, 90 F.3d 1420, 1426 (9th Cir.1996) (stating
“Fex instructs us that the [IAD] means what it says. And when it says that the prisoner must
have his demand ‘delivered to the . . . appropriate court,’ that is what it means.”).
       Several state courts have extended Fex’s requirement of strict compliance beyond the
determination of when a request pursuant to the IAD has been “caused to be delivered” to other
procedural requirements of the statute. For example, in State v. Moe, 581 N.W.2d 468 (N.D.
1998), North Dakota charged Moe with various crimes and filed a detainer with Colorado


                                                  8
authorities, where Moe was incarcerated. Moe’s attorney served a request for speedy trial upon
the warden of the Colorado prison and upon the State’s attorney in North Dakota. The request
did not include the certificate from the warden required under the IAD. The district court
determined the request did not comply with the IAD to trigger the speedy trial provision. 5 Moe
argued on appeal that although his request had not included a certification from Colorado
officials, nor been forwarded through those officials, in all other respects he had complied with
the IAD and North Dakota had “actual notice” he was incarcerated in Colorado, which satisfied
the intent and purpose of the IAD. Id. at 471. In rejecting this argument, the North Dakota
Supreme Court held strict compliance with the IAD is required to commence the 180-day
timeline, citing to caselaw from various jurisdictions. Id. at 471-72. The court also indicated
“actual notice” does not necessarily put the receiving State on notice of the information that
would be included in the certificate of an official having custody over the defendant and there
were various policy rationales for requiring strict compliance with the IAD’s requirements. Id.
Accord Johnson v. People, 939 P.2d 817, 820-21 (Colo. 1997) (requiring strict compliance with
the IAD’s procedural requirement that “the custodial official must forward the prisoner’s request
for a final disposition and a certification containing information regarding the prisoner’s
incarceration to the appropriate court and the prosecuting officer”); State v. Greenwood, 665
N.E.2d 579, 581-82 (Ind. 1996) (requiring strict compliance with IAD procedures and holding
that merely delivering a request is not sufficient as the request must be delivered pursuant to the
provisions of the IAD, which requires that the request be forwarded via the custodial State’s
correctional officials); Isaacs v. State, 358 A.2d 273, 277-78 (Md. Ct. Spec. App. 1976),
overruled on other grounds by State v. Dean, 399 A.2d 1367 (Md. Ct. Spec. App. 1979) (holding
the IAD’s language, that “‘(t)he request of the prisoner shall be accompanied by a certificate of
the appropriate official having custody of the prisoner . . .’ containing the information specified
in the statute, is mandatory and not directory”); Eckard v. Commonwealth, 460 S.E.2d 242,
245-46 (Va. Ct. App. 1995) (holding strict compliance with the IAD is required and actual notice




5
        Moe also attempted to effect a second request pursuant to the IAD, but it was never
delivered to North Dakota officials. On appeal, the Court applied Fex to easily dispose of Moe’s
argument that this constituted a valid request since North Dakota officials had never received the
second request.

                                                9
of a request directly from the defendant, unaccompanied by the requisite certificate, was
insufficient).
        Requiring prisoners to strictly comply with the IAD’s information and certificate
requirements furthers the overall purpose of the statute.          Strict compliance ensures the
prosecuting attorney will be notified precisely when the IAD has been invoked without being
required to “analyze each communication from a prisoner with a fine-tooth comb to determine
whether it should be construed as invoking the IAD.” Nash v. Jeffes, 739 F.2d 878, 884 (3d Cir.
1984), overruled on other grounds by Carchman v. Nash, 473 U.S. 716 (1985)). See also
United States v. Henson, 945 F.2d 430, 434 (1st Cir. 1991) (“A vital aim of the requirement of
strict compliance is to assure that the appropriate prosecuting authorities promptly are placed on
notice when [the IAD] is invoked by an inmate.”). If a premature communication, or one which
is misdirected or fails to provide the information required by the statute, were to be considered
sufficient to trigger the 180-day provision under the IAD, it could create “a trap for unwary
prosecuting officials” and undermine the primary purpose of the IAD, that of affording a
systematic method of rapidly adjudicating charges against prisoners held in another jurisdiction.
Id. Accord Johnson v. Stagner, 781 F.2d 758, 761-62 (9th Cir. 1986) (noting that courts have
generally required prisoners to strictly comply with IAD procedures before they will dismiss
charges on the basis of a violation of its 180-day time limit and that the technical requirements
for filing a request for disposition under the IAD further the underlying purpose of rapid
adjudication); Nash, 739 F.2d at 884 (same). Indeed, Mangum himself illustrates the difficulty
of the approach he advances, as he does not pinpoint an exact date on which he alleges the
prosecutor had “adequate knowledge” to trigger the 180-day requirement under the IAD, instead
contending it was as “early as August 28, 2009, but as late as October 19, 2009.” To impose the
severe penalty of dismissal with prejudice in light of such uncertainty is clearly unreasonable.
        There also exists good reason for the statute’s requirement that the information be in the
form of a certificate forwarded via the sending State’s correctional authorities as opposed to
transmitted informally by the prisoner, as initially occurred here.        Namely, it assures the
receiving state that the information obtained is accurate and current. See Norton v. Parke, 892
F.2d 476, 481 (6th Cir. 1989); Johnson, 939 P.2d at 821; Ward v. State, 435 N.E.2d 578, 580
(Ind. Ct. App. 1982); Commonwealth v. Copson, 830 N.E.2d 193, 202 (Mass. 2005). If the
receiving state were left to rely on the prisoner’s representation of these facts, it would be forced


                                                 10
to corroborate the accuracy of these representations before deciding whether to move forward on
the prisoner’s case; all the while, the 180-day period would be running. Copson, 830 N.E.2d at
202-03.    Not only would this shift the burden of obtaining accurate information to the
prosecution in a manner inconsistent with the terms of the IAD, it also would significantly delay
the resolution of these cases. Id. at 203. This requirement is not a mere technicality, as
validation of information from the official having custody is important to prosecuting officials in
the receiving State. Greenwood, 665 N.E.2d at 581-82 (holding that to comply with the IAD, a
prisoner must do more than merely deliver a request to the appropriate parties; such a request
must be made pursuant to the strictures of the statute, which includes a requirement that the
defendant deliver his request to custodial officials so they can forward the request along with
appropriate certifications to the prosecuting authorities).
       Furthermore, fairness compels that a prisoner who wishes to hold the State accountable
for precise compliance with the 180-day period, on threat of dismissal of charges, must comply
with certain key aspects of the IAD. See Copson, 830 N.E.2d at 203. After all, the IAD has two
primary goals: to give a prisoner the right to request a trial within 180 days and to give a State
the right to obtain a prisoner for purposes of trial.         Bozeman, 533 U.S. at 151.    As the
Massachusetts Supreme Court has noted, the statute creates a three-party balance that is
dependent on all parties fulfilling their respective obligations: the prisoner must provide the
receiving State, through his custodian, with specific information; the sending State must certify
and forward that information and release the prisoner to the receiving State; and the receiving
State must bring the prisoner to trial within a certain time frame. Copson, 830 N.E.2d at 203. To
allow a prisoner to demand of the other parties a level of compliance that he has not achieved
skews this balance. Id.
          The record in this case indicates Mangum was informed of his rights by California
authorities and there is no indication he was actively thwarted in his attempt to invoke those
rights. Although there was some confusion in the California corrections system as to if and
when a detainer was actually filed by Idaho, and California corrections officials did not
immediately forward the official certifications to Idaho authorities, there is no evidence that any
delay was the result of purposeful interference with his rights under the IAD. See 35 C.J.S.
Extradition and Detainers § 103 (2012) (noting many jurisdictions have held that in “all cases,
except where the prisoner’s failure to meet the technical requirements of the [IAD] is due to


                                                 11
intentional or negligent sabotage by government officials, the prisoner must strictly comply with
the [IAD’s] formal notice requirements”). While the process may not have moved as quickly as
Mangum desired, there is no indication it was intentionally or purposefully delayed by
government officials to interfere with his rights under the IAD.
       Accordingly, we conclude the IAD requires strict compliance with its request provisions,
at least where no intentional interference by State parties is shown. Thus, the IAD 180-day limit
was triggered on December 28, 2009, the date Idaho officials received the requisite certificates,
forwarded via California correctional authorities, as opposed to any earlier date Idaho officials
may have had “actual notice” of Mangum’s whereabouts, incarceration status, and request to
invoke his IAD rights.
B.     Motion to Suppress
       Mangum contends the district court erred in denying his motion to suppress because the
search warrant that issued was based on observations made by law enforcement officers during
an unlawful, warrantless entry into his apartment.        Specifically, he argues there was not
substantial evidence to support the district court’s finding that Mangum implicitly consented to
the officers’ entry into his apartment.
       The standard of review of a suppression motion is bifurcated. When a decision on a
motion to suppress is challenged, we accept the trial court’s findings of fact supported by
substantial evidence, but we freely review the application of constitutional principles to the facts
as found. State v. Atkinson, 128 Idaho 559, 561, 916 P.2d 1284, 1286 (Ct. App. 1996). At a
suppression hearing, the power to assess the credibility of witnesses, resolve factual conflicts,
weigh evidence, and draw factual inferences is vested in the trial court. State v. Valdez-Molina,
127 Idaho 102, 106, 897 P.2d 993, 997 (1995); State v. Schevers, 132 Idaho 786, 789, 979 P.2d
659, 662 (Ct. App. 1999).
       The Fourth Amendment protects the right of the people to be secure in their persons,
houses, papers and effects, against unreasonable searches and seizures. The physical entry of the
home is the chief evil against which the wording of the Fourth Amendment is directed. United
States v. United States Dist. Court, 407 U.S. 297, 313 (1972); State v. Reynolds, 146 Idaho 466,
469, 197 P.3d 327, 330 (Ct. App. 2008). An officer’s warrantless entry into a residence is
presumptively unreasonable and prohibited by the Fourth Amendment. Welsh v. Wisconsin, 466
U.S. 740, 748 (1984); State v. Curl, 125 Idaho 224, 225, 869 P.2d 224, 225 (1993); State v.


                                                12
Abeyta, 131 Idaho 704, 707, 963 P.2d 387, 390 (Ct. App. 1998). This presumption is strong and
may be overcome only under limited, well-recognized exceptions, such as an entry based upon
probable cause and exigent circumstances or consent. Payton v. New York, 445 U.S. 573, 589-90
(1980); Reynolds, 146 Idaho at 469-70, 197 P.3d at 330-31; Abeyta, 131 Idaho at 707, 963 P.2d
at 390. The State bears the burden to show that a warrantless search fell within one of these
well-recognized exceptions to the warrant requirement or was otherwise reasonable under the
circumstances. Reynolds, 146 Idaho at 470, 197 P.3d at 331.
       A search conducted with freely given consent is an exception to the warrant requirement.
Schneckloth v. Bustamonte, 412 U.S. 218, 219 (1973); State v. Garcia, 143 Idaho 774, 778, 152
P.3d 645, 649 (Ct. App. 2006). In Idaho, consent must be voluntarily given, may be express or
implied, and must not result from coercion or duress. State v. Biggs, 113 Idaho 595, 598, 746
P.2d 1054, 1057 (Ct. App. 1987). Consent to search may be in the form of words, gestures, or
conduct. State v. Fleenor, 133 Idaho 552, 554-55, 989 P.2d 784, 786-87 (Ct. App. 1999); State
v. Knapp, 120 Idaho 343, 348, 815 P.2d 1083, 1088 (Ct. App. 1991). It falls to the State to
prove, by a preponderance of the evidence, that consent was voluntary. 6 Schneckloth, 412 U.S.
at 221; State v. Hansen, 138 Idaho 791, 796, 69 P.3d 1052, 1057 (2003); Garcia, 143 Idaho at
778, 152 P.3d at 649. The consent to entry is distinct from the consent to search subsequent to
entry. The standard for measuring the scope of consent under the Fourth Amendment is that of
objective reasonableness--what would the typical reasonable person have understood by the
exchange between the officer and the suspect. Florida v. Jimeno, 500 U.S. 248, 251 (1991);
State v. Ballou, 145 Idaho 840, 849, 186 P.3d 696, 705 (Ct. App. 2008).
        In its memorandum denying Mangum’s motion to suppress, the district court found that
after Deputy Platts asked Mangum if he was “Derrick” and asked for Mangum’s identification,
ostensibly to prove he was not “Derrick,” Mangum responded, “‘Let’s go back to my apartment
and get my license. It’s in my wallet,’ or words of similar import.” Mangum then “led” the
officers back to his apartment to obtain his identification where they saw French and her
investigator at the door. The district court further indicated there was “some dispute as to



6
       Mangum raises the issue of the voluntariness of his consent on appeal. However, he did
not raise this issue below and, therefore, we confine our analysis to whether he actually
consented to the officers’ entry.


                                              13
whether the door was completely or partially ajar and whether Mr. Mangum or Deputy Platts
first entered the apartment,” as well as whether it was Mangum or Deputy Platts who grabbed
Mangum’s wallet and produced his identification.
        The district court found, based on the circumstances surrounding the officers’ entry into
Mangum’s apartment, that Mangum had impliedly consented to the entry. Specifically, the court
found Mangum did more than merely fail to object to the officers’ entry into his apartment, but
impliedly consented to the entry by stating, “Let’s go back to my apartment and get my license,”
after being asked for identification. Further, the court surmised, when Mangum did actually lead
the officers to his apartment, Mangum’s statement, combined with his conduct, would
reasonably lead law enforcement to believe they could escort him through the open door to
retrieve his license. 7
        We conclude there was substantial evidence to support the district court’s finding that
Mangum’s statement to the officers, in conjunction with his leading them back to his apartment
and walking through the open door, where a third party was already present, into the apartment
with Deputy Platts following (according to Deputy Platts’ testimony), constituted implied
consent to their entry. See Reynolds, 146 Idaho at 472, 197 P.3d at 333. The district court
explicitly found Mangum impliedly consented to the officers’ entry for the limited purpose of
retrieving his identification. 8 Inherent in this finding is the fact the court believed Deputy Platts’
recitation of the events were credible, as was the court’s prerogative. See Valdez-Molina, 127
Idaho at 106, 897 P.2d at 997.
                                                 III.
                                          CONCLUSION
        We conclude an inmate must strictly comply with the request requirements of the IAD.
Because the statute requires the requisite certificate and information to be forwarded via the
sending State’s correctional officials in order to trigger the IAD speedy trial provision,



7
       We note that by the time Deputy Platts and Mangum arrived at the partially opened
apartment door, there was more than sufficient probable cause to arrest Mangum as the fugitive
in question.
8
        The court also found that Mangum revoked his consent once he realized he was being
arrested and that thereafter the officers did no more than secure the premises pending the arrival
of a search warrant.

                                                  14
Mangum’s letters to Idaho authorities did not commence the 180-day time limit. Thus, there was
no violation of the speedy trial provision of the IAD and the district court did not err in denying
Mangum’s motion to dismiss. The district court also did not err in denying Mangum’s motion to
suppress evidence seen by officers during their entry into his apartment because there was
substantial evidence to support the district court’s conclusion that Mangum had impliedly
consented to the officers’ entry. The district court’s orders denying Mangum’s motion to dismiss
and motion to suppress are affirmed. Accordingly, Mangum’s judgment of conviction entered
upon his conditional guilty plea to forgery of a financial transaction card is also affirmed.
       Judge LANSING and Judge MELANSON CONCUR.




                                                 15